Citation Nr: 0321083	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  00-18 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right upper 
extremity associated with inactive Hodgkin's disease.

2.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left upper 
extremity associated with inactive Hodgkin's disease.

3.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity associated with inactive Hodgkin's disease.

4.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity associated with inactive Hodgkin's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO granted service connection for 
peripheral neuropathies of the right and left upper 
extremities and the right and left lower extremities as 
secondary to the service-connected Hodgkin's disease, 
effective January 1, 1999, and assigned zero percent ratings 
for all four disabilities under Diagnostic Codes 8713 
(neuralgia of all radicular groups) and 8721 (neuralgia of 
the external popliteal (common peroneal) nerve), 
respectively.  In a June 2002 decision review officer 
decision, the RO assigned 10 percent disability ratings for 
each of the four peripheral neuropathies under Diagnostic 
Codes 8515 (paralysis of the median nerve) and 8721, 
respectively.

The report of a May 2000 VA lymphatic disorders examination 
reflects a diagnosis of a depressive disorder.  Since the 
examiner noted that whether that disorder was related to the 
service-connected Hodgkin's disease or post-traumatic stress 
disorder (PTSD) should be further explored, the issue of 
service connection for a depressive disorder has been 
reasonably raised.  See Norris v. West, 12 Vet. App. 413, 420 
(1999); Perry v. West, 12 Vet. App. 365, 368 (1999).  

As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for clarification, initial consideration and 
appropriate adjudicative action if/as warranted.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

In January 2003, the Board undertook additional development 
on the issues on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002) - specifically, obtaining a VA 
examination.  The veteran underwent a VA examination in April 
2003.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or the VBA AMC) to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to an 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The CAFC held that this is contrary to the 
requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.

In accordance with the January 2003 development, the Board 
obtained a report of a VA neurologic examination, which was 
completed in April 2003.  This evidence has not been 
considered by an AOJ, and the appellant has not waived 
initial AOJ consideration of this evidence.  See 38 C.F.R. 
§ 20.1304 (2002).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
While the RO sent a development letter to the veteran in July 
2001 on issues of service connection for bilateral hearing 
loss and tinnitus, it did not provide the appellant a 
development letter on the issues on appeal that is consistent 
with the notice requirements of the VCAA, as clarified by 
Quartuccio, supra.  Therefore, the VBA AMC should send such a 
letter.

Inasmuch as the case must be remanded to the VBA AMC for 
consideration of the evidence obtained by the Board and for 
the issuance of a development letter, the AMC will be asked 
to accomplish additional necessary development -  obtaining 
medical records and affording the veteran another VA 
examination.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, v. Principi, 
16 Vet. App. 183 (2002).  The VBA AMC 
should advise the appellant that he has 
up to one year after a VCAA notice letter 
is provided to submit additional 
evidence, and that if the case is 
returned to the Board, the Board will not 
be able to adjudicate the claim prior to 
the expiration of the one-year time 
period unless the appellant indicates 
that he has no additional evidence to 
submit or waives the one-year response 
period.

3.  The VBA AMC should advise the veteran 
that on page 1189 of the twenty-sixth 
edition of Stedman's Medical Dictionary, 
the lateral plantar nerve is defined as 
"one of the two terminal branches of the 
tibial nerve" and that on page 1190 of 
that book, the medial plantar nerve is 
defined as "one of the two terminal 
branches of the tibial nerve."  The VBA 
AMC should inform him that VA will be 
relying on such definitions in 
adjudicating his claims.  See Thurber v. 
Brown, 5 Vet. App. 119 (1993).

4.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

5.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, for the 
service-connected peripheral neuropathies 
of the upper and lower extremities from 
January 1999 to the present.  After 
obtaining any necessary authorization, 
the VBA AMC should obtain any medical 
records not currently on file.  

Regardless of the veteran's response, the 
VBA AMC should endeavor to obtain all 
outstanding, relevant VA treatment 
reports.

In any event, the VBA AMC should obtain 
all records from the VA Medical Center in 
Amarillo, Texas, from April 2002 to the 
present.

6.  Following the above, the VBA AMC 
should arrange for a VA special 
neurological examination of the veteran 
by a neurologist other appropriate 
available medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the current 
nature and extent of severity of the 
service-connected peripheral neuropathies 
of the upper and lower extremities.

The claims file, copies of the criteria 
under 38 C.F.R. § 4.40, 4.45, 4.59, 
4.123, 4.124, 4.124a (2002), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner must address and record 
pertinent medical complaints, symptoms, 
and clinical findings, and comment on 
functional limitations, if any, caused by 
peripheral neuropathies of the upper and 
lower extremities in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

In particular, the examiner must note 
whether the range of motion in any of the 
digits of the hands, the wrists, the 
elbows, and the ankles is affected by the 
peripheral neuropathies of the upper and 
lower extremities, and, if applicable, 
the examiner should report the active and 
passive range of motion in all digits of 
the hands, wrists, elbows, and ankles 
affected by the peripheral neuropathies 
of the upper and lower extremities.  The 
examiner should note which upper 
extremity is the major (dominant) 
extremity.

The examiner should identify all nerve(s) 
affected by the service-connected 
peripheral neuropathies of the upper and 
lower extremities and note whether any 
impairment of sensation, paralysis, 
neuritis or neuralgia is present.  For 
each nerve affected, the examiner should, 
based on the criteria in 38 C.F.R. 
§ 4.124a, comment on how it is manifested 
and its severity.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal under a 
broad interpretation of the applicable 
regulations and CAVC decisions, with 
consideration of 38 C.F.R. §§ 38 C.F.R. 
§§ 3.321(b)(1), 4.10, 4.40, 4.40, 4.45, 
4.59, 4.123, 4.124, 4.124a (2002); and 
Fenderson v. West, 12 Vet. App. 119 
(1999) and DeLuca v. Brown, 8 Vet. App. 
202 (1995); as applicable, and with 
consideration of whether separate ratings 
are warranted for bilateral neurological 
disorders of the radial and ulnar nerves 
and bilateral neurological disorders of 
the external popliteal (common peroneal) 
and internal popliteal (tibial) nerves.  
See Esteban v. Brown, 6 Vet. App. 259 
(1994).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

The appellant need take no action unless otherwise notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for initial disability ratings in excess of 10 percent 
for peripheral neuropathies of the upper and lower 
extremities.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


